Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00452-CV

     IN THE INTEREST OF A.L.H., S.S.H., H.R.H., H.L.H, V.A.P., and R.J.R., Children

                      From the 438th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019PA02055
                         Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 21, 2020

APPEAL DISMISSED FOR WANT OF JURISDICTION

           On September 10, 2020, appellant filed a notice of appeal stating her intent to appeal a final

decree of termination that appellant contends was orally rendered on August 13, 2020. The clerk’s

record does not contain a signed final order terminating appellant’s parental rights. “[A]n appeal

may be prosecuted only from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d
893, 895 (Tex. 1966). Because it appeared no final order had been entered in the underlying case,

on September 25, 2020, appellant was ordered to show cause in writing no later than October 5,

2020, why this appeal should not be dismissed for lack of jurisdiction. Our order cautioned

appellant that if she failed to timely respond, this appeal would be dismissed for lack of

jurisdiction.
                                                                                 04-20-00452-CV


       Appellant has not responded to our order; therefore, the appeal is dismissed. See TEX. R.

APP. P. 5, 42.3(c).

                                               PER CURIAM




                                              -2-